Citation Nr: 1640657	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-28 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits for a dependent child, while also in recepit of Chapter 35 educational benefits, in the amount of $4,531.47.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran resides within the general jurisdiction of the VA RO in Huntington, West Virginia.

The evidence of record reflects that the Veteran has been represented by a private attorney in the past, but there is no indication in the evidence of record that the private attorney is representing the Veteran in the waiver issue currently on appeal. 

The record before the Board consists of a paper file and electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

As stated in the June 2014 statement of the case (SOC), the position of the RO is that an overpayment in the amount of $4,531.47 was created when the Veteran elected to receive retroactive Chapter 35 educational benefits for his daughter, while also receiving additional compensation for his daughter as his dependent.  

Most of the documents of record are contained in the paper file.  In his August 2014 appeal, VA Form 9, the Veteran has questioned the validity of the debt.  According to the chronology of events listed in the SOC, the claimed overpayment dates back to an effective date in August 2010, but was the result of actions taken after that time.  The March 2015 certification of appeal indicates "[n]o claims file available. All evidence/documents are imaged in the claimant's electronic file (VVA/VBMS)."  Review of the electronic records reveals only 15 documents of record.  No education documents are of record; the entire claims file is also not available for review.  Documents in the waiver file merely assume that a valid debt was created based a statement that "information was received from the VA Education Division."  

Review of the appeal as it presently stands does not include a determination as to whether the debt at issue was properly created.  Generally, it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debtor in any way disputes the existence of the debt, the originating agency must review the accuracy of the debt determination and if the debtor is unsatisfied, he may appeal.  See also 38 C.F.R. § 1.911; VAOPGCPREC 6-98 (April 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Therefore, the originating agency must determine whether the debt at issue was properly created and calculated, inform the Veteran of such, and inform him of his right to appeal the determination.   

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Carefully review the evidence of record and obtain all missing documentation, including the Veteran's full claims file and educational file.  Copies of all documents regarding notice to the Veteran related to both dependent's entitlement and Chapter 35 educational benefits, and his elections with respect to each must be incorporated into the evidence of record.  

2.  Then, review the expanded record and determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  The reasoning for the calculation of the amount of the debt must be set forth in detail.  Inform the Veteran of the foregoing and of his appellate rights with respect to the determinations.  

3.  After the actions requested above have been completed, if the waiver issue has not been rendered moot, it should be decided by the Committee on Waivers and Compromises on the basis of any additional evidence added to the record since its last determination.  If the benefit sought on appeal is not granted to the Veteran's request, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




